IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 98-30130
                           Summary Calendar



           UNITED STATES of AMERICA,

                                               Plaintiff-Appellee,

                                  versus

           SANTIAGO SALINAS,
                                               Defendant-Appellant.



           Appeal from the United States District Court
               for the Western District of Louisiana
                          (96-CR-20021-1)


                             May 28, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Santiago Salinas pleaded guilty to conspiracy to possess

cocaine with intent to distribute.           He then filed a notice of

appeal.   Salinas’ court-appointed trial counsel filed a motion for

leave to withdraw on the ground that the appeal was frivolous

because the appellant had entered a voluntary plea of guilty and

the district   court’s   denial    of   a   downward   departure   was   not

reviewable on appeal.     In his brief in support of his motion to

withdraw, counsel demonstrated that he had conscientiously examined


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the record, and knew of no arguable issues which could be presented

on appeal.

     The Court advised the appellant of his right under Anders v.

California, 386 U.S. 738 (1967) to answer counsel's motion by

filing   a    response    setting   forth   any   points   he   claims   are

appealable.     The appellant failed to submit any such brief or

reply.

     In conformity with the guidelines established by Anders, we

have reviewed the record and are impelled to agree with counsel's

characterization of the appeal as totally frivolous.            Accordingly,

we dismiss the appeal and grant counsel's motion to withdraw.



             DISMISSED.




                                      2